Citation Nr: 1124557	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-00 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for residuals of a stress fracture of the right fifth metatarsal.

2. Entitlement to a rating higher than 10 percent for residuals of a stress fracture of the left fifth metatarsal.

3. Entitlement to an effective date earlier than August 11, 2006, for 10 percent ratings for residuals of stress fractures of the right and left fifth metatarsals. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1999 to September 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims for increase for residuals of stress fractures of the right and left fifth metatarsal are REMANDED to the RO via the Appeals Management Center.  


FINDINGS OF FACT

1. The Board decision in July 2006, denying compensable ratings for the residuals of stress fractures of the right and left fifth metatarsals, is final. 

2. The current claim for increase was received at VA on August 11, 2006, and it is not factual ascertainable that the residuals of stress fractures of the right and left fifth metatarsals each increased in severity to a degree of 10 percent within the year preceding August 11, 2006.


CONCLUSION OF LAW

The criteria for an effective date before August 11, 2006, for residuals of stress fractures of the right and left fifth metatarsals have not been met. 38 U.S.C.A. §§ 5110(b), 7104, 7105 (West 2002); 38 C.F.R. § 3.400(o) (2010). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in October 2006.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private medical records.  

A decision regarding an effective date for increase is essentially based on the evidence of record, unless there are pertinent records constructively of record that have not yet been obtained.  




As the Veteran has not identified any pertinent evidence that remains outstanding and as there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Standard for the Effective Date of a Claim for Increase 

The effective date of an award for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Except an effective date of an award for of increase may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increase was received within one year after that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The "earliest date of which it is ascertainable that an increase in disability had occurred," means an increase to the next disability level provided by law for the particular disability.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b) (2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  

In determining whether an effective date assigned for an increase is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan at 521.  



Facts

In August 2002, the Veteran filed an original application for VA disability compensation, in part, claiming service connection for residuals of stress fractures of the right and left fifth metatarsals.  In October 2002, in a rating decision, the RO granted service connection and assigned a noncompensable rating for each disability.  The Veteran appealed the ratings to the Board.  In December 2004, the Board remanded the claims to afford the Veteran the opportunity for another VA examination, but the Veteran did not appear for the examination.  After the remand, in a decision in July 2006, the Board denied a compensable rating for each disability.   

The evidence of record at the time of the Board's decision in July 2006 consisted of the reports of a Medical Evaluation Board and Physical Evaluation Board in service in 2002, and a report of VA examination in September 2002.  The Veteran was afforded the opportunity for another VA examination in 2005, but he failed to appear for the examination.  As an original claim, the Board was bound to decide the claims on the evidence of record.  38 C.F.R. § 3.655.  The pertinent findings on the VA examination were no painful motion or weakness of the feet.  X-rays showed healing fractures of the right and left fifth metatarsals.  Tenderness of the metatarsal heads of all of toes was attributed to service-connected pes cavus and the Board granted a 10 percent rating for pes cavus.  To separately rate tenderness of the right and left fifth metatarsals would be rating the same symptoms twice, violating the rule against pyramiding.  38 C.F.R. § 4.14 (rating the same manifestations under different diagnoses are to be avoided).  

The Veteran was then properly notified of the Board's decision and of his right to appeal the Board's decision to the United States Court of Appeal for Veterans Claims (Court), but the Veteran did not appeal the Board's decision to the Court. 

On August 11, 2006, the Veteran filed claims for increase for the residuals of stress fractures of the right and left fifth metatarsal.  


On the basis of a report of a private physician in August 2006 and a report of VA examination in October 2006, in a rating decision in January 2007, the RO increased the ratings for residuals of stress fractures of the right and left fifth metatarsal to 10 percent under Diagnostic Code 5283, effective August 11, 2006, the date of receipt of the new claims for increase.  Under Diagnostic Code 5283, the criterion for a 10 percent rating is moderate impairment due to malunion of or nonunion of the metatarsal bones. 

In August 2007, the Veteran argued that the effective date for the 10 percent ratings should be the date in September 2002, when he filed his original claims.   The Veteran stated that the disabilities had not changed and the disabilities were severe when he filed his claims and still are.  

Analysis 

As the Veteran did not appeal the Board's decision of July 2006, the Board's decision is determinative, as a matter of law, that the evidence then before it did not show entitlement to increased ratings, and the Veteran is collaterally estopped from relitigating the same issues based upon the same evidence, albeit for a different purpose, that is, for the purpose of an earlier effective date.  See University of Tennessee v. Elliott, 478 U.S. 788, 797, 106 S.Ct. 3220, 3225, 92 L.Ed.2d 635 (1986) (it is sound policy to apply principles of issue preclusion to the fact-finding of administrative bodies acting in a judicial capacity).

Absent an allegation of clear and unmistakable error in the Board's decision in July 2006, the Board cannot reconsider the evidence previously of record.  The only matter raised by the Veteran that could conceivably be considered clear and unmistakable error is the Veteran's argument that the disabilities have not changed and that the disabilities were severe when he filed his claims and still are.  The Board construes the Veteran's argument as a disagreement of how the facts were weighed or evaluated by the Board, which does not rise to level of clear and unmistakable error.  A motion for review of a prior Board decision on the grounds of clear and unmistakable error are adjudicated pursuant to the Board's Rules of Practice, 38 C.F.R. §§ 20.1400-1411.  A disagreement as to how the facts were weighed or evaluated does not constitute clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3). 





As the Board decision in July 2006 is final, the effective date for any subsequent increased rating must be determined in relation to a new claim.  The new claims for increase were received at VA on August 11, 2006. 

As the RO assigned the effective date of August 11, 2006, for the claims of increase, that is, the date of receipt of the new claims for increase, applying 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1), the remaining question is whether under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) it was factually ascertainable that an increase in disability had occurred within the 1 year prior to August 11, 2006.

The evidence of record before August 11, 2006, consisted of the reports of a Medical Evaluation Board and Physical Evaluation Board in service in 2002, and a report of VA examination in September 2002.  The pertinent findings on the VA examination were no painful motion or weakness of the feet.  Tenderness of the metatarsal heads of all of toes was attributed to service-connected pes cavus and the Board granted a 10 percent rating for pes cavus.  In March 2003 in his substantive appeal, the Veteran described right and left foot pain.  There is no other pertinent evidence after March 2003 and no evidence of record within the 1 year prior to August 11, 2006. 

As the evidence of record does not support an increase to 10 percent for residuals of stress fractures of the right and left fifth metatarsals under Diagnostic Code 5283, within the 1 year prior to August 11, 2006, as there is no pertinent evidence of record during the one-year period, it is not factual ascertainable that an increase in disability had occurred within the 1 year prior to August 11, 2006.    



Also, the record is devoid of any communication from or action on the part of the Veteran, which could constitute a pending claim, that is, an unadjudicated claim for increase between the filing of the original claims for service connection in 2002 and the new claims for increase in August 2006.  [A claim may be either a formal or informal written communication, requesting a determination of entitlement.  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  , and must identify the benefit sought. 38 C.F.R. § 3.155(a).

Also there is no unadjudicated informal claim for benefits based on a VA examination or hospitalization report under 38 C.F.R. § 3.157(b)(1).  

As it is not factually ascertainable that there was an increase in severity of either disability under Diagnostic Code 5283 within the year preceding August 11, 2006, under 38 C.F.R. § 3.400(b)(2), as the is no pending or unadjudicated claim for increase under either 38 C.F.R. §§ 3.155 or 3.157, the effective date for the increased ratings cannot be earlier than the date of receipt of the claims, that is, August 11, 2006.  The assigned date of August 11, 2006, is the earliest effective date legally permitted in this case, absent a finding of clear and unmistakable error in the prior Board decision, which as already explained has not been raised. 

In conclusion, the Board finds that the preponderance of the evidence is against the claim for an effective date before August 11, 2006, for the 10 percent ratings for residuals of stress fractures of the right and left fifth metatarsals.  
38 U.S.C.A. § 5107(b). 


ORDER

An effective date earlier than August 11, 2006, for a 10 percent rating for residuals of stress fractures of the right and left fifth metatarsals is denied.




REMAND

The Veteran seeks an increased rating for each foot disability.  The Veteran was afforded VA examinations in October 2006 and in January 2008.  On the VA examination in October 2006, the Veteran's gait and posture were normal.  In a statement in August 2007, the Veteran stated that his pain was so severe that he was limping.  On VA examination the January 2008, the pertinent finding was progressive disability with weight-bearing.  

In rating an orthopedic disability, functional loss is of factor to be considered.  As the Veteran's statement suggests a material change in level of impairment and as the current findings do not adequately address the pertinent rating criteria, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of disability associated with the residuals of fractures of the right and left fifth metatarsals.  

The VA examiner is asked to comment on:

a).  Whether there is evidence of malunion or nonunion of the fifth metatarsals of each foot and of the function of each foot as to balance and propulsion; and, 

b).  To distinguish, if possible, whether any of the current foot findings are a manifestation of service-connected pes cavus. 

The Veteran's file should be provided to the VAexaminer for review.

2.  On completion of the requested development, adjudicate the claims, including an extraschedular rating.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


